Citation Nr: 0308877	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  95-28 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for glaucoma of the 
right eye.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel
INTRODUCTION

The veteran had periods of active duty from August 1976 to 
December 1985 and from December 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
A decision in April 1995 denied service connection for right 
eye glaucoma and a decision in July 1996 denied service 
connection for hypertension and a rating greater than 10 
percent for the veteran's service-connected degenerative disc 
disease; a rating decision in May 2000, however, increased 
the evaluation to 40 percent disabling, effective from May 
1996.  In June 2000, the veteran wrote that he was satisfied 
with the increased rating assigned for his service-connected 
lumbar spine disability, effectively withdrawing that issue 
from appellate consideration.  


REMAND

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Court of Appeals) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  In that 
decision, the Court of Appeals invalidated 38 C.F.R. 
§ 19.9(a)(2) insofar as it allowed the Board to obtain 
evidence and decide an appeal considering that evidence when 
it was not considered by the Agency of Original Jurisdiction 
(AOJ) and when no waiver of AOJ consideration was obtained.  
See 38 C.F.R. § 20.1304 (2002).  Because of this Court 
action, a Remand is required in order to obtain additional 
evidence in this case and to give the RO an opportunity to 
consider that evidence in the first instance.  

The veteran has testified that he was initially treated for 
glaucoma in his right eye during the 1980s.  However, the 
claims file does not contain any records of that treatment.  
The Board believes that those records, in addition to a 
medical opinion based on review of all of the medical 
evidence of record, would be helpful in determining the 
etiology of his glaucoma.  

The record indicates that the veteran was first treated for 
hypertension during his second period of service; that 
treatment consisted of dietary restrictions and exercise.  
Prior to his recall to active duty in December 1990, however, 
medical reports reflect elevated blood pressure readings and 
question whether those readings actually indicated 
hypertension.  The record shows that the veteran began taking 
medication for his hypertension after separation from his 
second period of service.  The Board believes that a medical 
opinion is needed to determine the date of onset of the 
veteran's hypertension.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have treated 
him for hypertension and right eye 
glaucoma since 1985.  The RO should 
request copies of the records of all 
treatment indicated by the veteran.  All 
records so obtained should be associated 
with the claims file.  

2.  Upon receipt of all requested medical 
records, the RO should schedule the 
veteran for cardiologic and 
ophthalmologic examinations.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiners in conjunction with the 
examinations.  

a.  The eye examiner's report should 
set forth in detail all current 
complaints and pertinent clinical 
findings regarding any current right 
eye glaucoma.  Also, the eye 
examiner should be requested to 
furnish a medical opinion as to the 
date of onset of the glaucoma and as 
to whether it is at least as likely 
as not that the glaucoma is due to 
an injury to the veteran's right eye 
that may have occurred in 1976.  

b.  The cardiology examiner's report 
should describe in detail all 
current complaints and pertinent 
clinical findings regarding the 
veteran's hypertension, including 
comment on the severity of the 
hypertension.  The examiner should 
be requested to furnish a medical 
opinion as to the date of onset of 
the veteran's hypertension.  If the 
examiner determines that the 
hypertension began prior to December 
3, 1990, the examiner should 
indicate whether it is at least as 
likely as not that the hypertension 
increased in disability beyond 
natural progression of the disease 
during the veteran's second period 
of service (December 1990 to 
September 1991).  

All opinions should be accompanied by 
appropriate rationale and reference to 
pertinent evidence, as indicated.  

3.  The RO should notify the veteran of 
the provisions of the VCAA regarding his 
claims, including advising him as to what 
evidence he is responsible for submitting 
and what evidence VA will obtain.  

4.  Upon completion of all requested 
actions, the RO should again consider the 
veteran's claims.  If action taken 
remains adverse to him as to any issue, 
the RO should furnish the veteran and his 
accredited representative with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



